Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of a violation of section 962 of the Penal Law (receiving a refund of wages) and suspending sentence; and from an order denying defendant’s motion in arrest of judgment. Judgment reversed on the law, information dismissed and defendant discharged, on authority of People v. Thomas Lofaro (post, p. 1001), decided herewith. Appeal from order dismissed. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.